DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation detector claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation detector claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation detector claimed in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation detector claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a radiation detector claimed in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION DETECTOR COMPRISING A REINFORCEMENT SUBSTRATE, RADIOGRAPHIC IMAGING DEVICE, AND MANUFACTURING METHOD.
The disclosure is objected to because of the following informalities:  
Paragraph [0038], line 1, --10-- should be inserted after “radiation detector”.
Paragraph [0038], line 4, --12-- should be inserted after “a thin film transistor (TFT) substrate”.
Paragraph [0038], line 5, --14-- should be inserted after “conversion layer”.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation detector comprising: 
a substrate comprising a base member and (a rejection under 35 U.S.C. 112(b)) a plurality of pixels that accumulate electrical charges generated in response to light converted from radiation in a pixel region at an opposite-side surface of [[a]] the base member to a surface including a fine particle layer, the base member being flexible andcomprises a [[resin]] resin, and [[that]] the base member includes a fine particle layer containing inorganic fine particles having a mean particle size of from 0.05 m to 2.5 [[m,]] m; 
a conversion layer provided at [[the]] a surface (a lack of an antecedent basis) of the base member provided with the pixel region and configured to convert the radiation into light; and 
a reinforcement substrate provided to at least one out of a surface on the substrate side of a stacked body configured by stacking the substrate and the conversion layer, or a surface on the conversion layer side of the stacked body.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The radiation detector of claim 1, wherein the base member having at least one characterist out of: 

.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Clam 4 should be amended as follows:
4. (Proposed Amendments) The radiation detector of claim 1, wherein the inorganic fine particles (recited previously in claim 1) include an element having an atomic number that is greater than an atomic number of elements configuring the base member and that is an atomic number not exceeding 30.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation detector of claim 1, wherein a ratio of a coefficient of thermal expansion of the reinforcement substrate [[with]] with a respect to a coefficient of thermal expansion of the conversion layer is from 0.5 to 2.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiation detector of claim 1, wherein: 
the conversion layer covers the pixel region and is provided in a region corresponding to [[part]] a part of the surface of the base member provided with the pixel region; and 
the reinforcement substrate is provided in a wider region than the pixel region (recited previously) where the conversion layer is provided.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The radiation detector of claim 1, further comprising:
a buffer layer provided between the substrate and the conversion layer, the buffer layer buffers a difference between a coefficient of thermal expansion of the conversion layer and a coefficient of thermal expansion of the substrate.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation detector of claim 1, further comprising:
a sealing member further provided between the reinforcement substrate and the conversion layer-side surface of the substrate so as to seal a side face of the conversion laye, (a rejection under 35 U.S.C. 112(b))
wherein layer 
.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The radiation detector of claim 1, further comprising:
a reflective adhesion layer for reflecting light converted by the conversion layer; 
a bonding layer covering a region including a region spanning from an end portion of the adhesion layer to a front surface of the substrate; and 
a protective layer covering the adhesion layer and the bonding layer; (a rejection under 35 U.S.C. 112(b))
wherein: 
the stacked body further includes a location on the conversion layer [[side]] side, where [[a]] the reflective adhesion layer the bonding layer the protective layer 
the reinforcement substrate is provided to at least one out of the substrate-side surface of the stacked body or a surface on the protective layer side of the stacked body.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The radiation detector of claim 1, further comprising:
a reflective adhesion layer for reflecting light converted by the conversion layer, and covering a region including the conversion layer and spanning a front surface of the substrate; and
a protective layer covering the adhesion layer;
wherein: 
the stacked body further includes a location on the conversion layer [[side]] side, where [[a]] the reflective adhesion layer the protective layer 
the reinforcement substrate is provided to at least one out of the substrate-side surface of the stacked body or a surface on the protective layer side of the stacked body.
Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A radiographic imaging device comprising: 
a [[the]] radiation detector of claim 1; 
a control section that outputs a control signal for reading the electrical charges accumulated in the plurality of pixels; 
a drive section that reads the electrical charges from the plurality of pixels in response to the control signal; and 
a signal processing section that is input with an electrical signal according to the electrical charges read from the plurality of pixels, and that generates image data according to the input electrical signal and outputs the image data to the control section.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The radiographic imaging device of claim 18, further comprising:
a case that includes an irradiated face for an irradiation the case houses the radiation detector in a state in which out of the 
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) A manufacturing method for a radiation detector, the manufacturing method comprising: 
a process of coating an adhesion layer onto a reinforcement substrate having a size according to [[the]] a size of a radiation detector; 
a process of forming a substrate on a support body with a separation layer interposed between the support body and the substrate, the substrate being provided with a base member that is flexible and made of [[resin]] a resin, and [[that]] the base member (a rejection under 35 U.S.C. 112(b)) is provided with a fine particle layer including inorganic fine particles having a mean particle size of from 0.05 m to 2.5 m, and the substrate is provided with a plurality of pixels configured to accumulate electrical charge generated in response to light converted from radiation in a pixel region on an opposite-side surface of the base member to a surface including the fine particle layer; 
a process of forming a conversion layer configured to convert the radiation into light on the surface of the base member provided with the pixel region; 
a process of connecting wiring to the substrate in order to connect the plurality of pixels (recited previously) to a circuit section; 
a process of affixing the reinforcement substrate to an opposite-side surface of the conversion layer to a surface opposing the substrate; and 
a process of separating the substrate provided with the conversion layer and the reinforcement substrate, and to which the wiring is connected from the support body.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control section, a drive section, and a signal-processing section in claims 18 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a plurality of pixels” in line 2, which renders the claim indefinite.  It is unclear whether the substrate comprises a plurality of pixels.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 1 recites a passive limitation “a base member” in line 2, which renders the claim indefinite.  It is unclear whether the substrate comprises a base member.  See transitional phrases in MPEP § 2111.03 for more information.
	Claim 1 recites a limitation “a fine particle layer” in line 5, which render the claim indefinite.  It is unclear whether a fine particle layer recited in line 5 refers a fine particle layer recited in line 4.
Claim 1 recites a limitation “the substrate side” in lines 9-10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a passive limitation “a stacked body” in line 10, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a stacked body.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 12 recites a limitation “the substrate-side surface” in lines 2 and 6-7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the conversion layer-side surface” in lines 3-4 and 5-6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites a limitation “the substrate-side surface” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites a passive limitation “a sealing member” in line 4, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a sealing member.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 14 recites a limitation “the conversion layer-side surface” in lines 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a limitation “the conversion layer side” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a passive limitation “a reflective adhesive layer” in lines 2-3, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a reflective adhesive layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 15 recites a passive limitation “a bonding layer” in lines 3-4, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a bonding layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 15 recites a passive limitation “a protective layer” in line 5, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a protective layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 15 recites a limitation “the substrate-side surface” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a limitation “the protective layer side” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “the conversion layer side” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a passive limitation “a reflective adhesive layer” in lines 2-3, which renders the claim indefinite.  It is unclear whether the radiation detector comprises a reflective adhesive layer.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 16 recites a limitation “the adhesive layer” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “the substrate-side surface” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “the protective layer side” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 19 recites a limitation “the sensor substrate” in lines 3 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 20 recites a limitation “that is provided with a fine particle layer” in line 7, which renders the claim indefinite. It is unclear which element is provided with a fine particle layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ushikura et al. (U. S. Patent No. 11,262,461 B2) disclosed a radiographic imaging device comprising a radiation detector.
Iwakiri et al. (U. S. Patent No. 11,221,421 B2) disclosed a radiographic imaging device comprising a radiation detector and a manufacturing method of a radiation detector.
Watano (U. S. Patent No. 9,442,200 B2) disclosed a radiation image-detection device and a method for manufacturing a radiation image-detection device.
Furui et al
Nakahashi (U. S. Patent No. 9,140,809 B2) disclosed a radiation detecting apparatus.
An English Translation of JP2012108158A by Patent Translate.
An English Translation of JP2012047723A by Patent Translate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884